Citation Nr: 1039691	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder for the period from January 27, 
2005, to August 15, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In the June 2005 decision, the RO denied the Veteran's 
claim for service connection for hearing loss and granted his 
claim for service connection for posttraumatic stress disorder, 
assigning an initial disability evaluation of 30 percent from 
January 27, 2005.  In a November 2007 rating decision, the 
Louisville, Kentucky RO granted the Veteran a higher rating for 
posttraumatic stress disorder, assigning a 100 percent disability 
rating effective from August 15, 2006.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for posttraumatic stress disorder emanates 
from the Veteran's disagreement with the initial 30 percent 
rating assigned following the grant of service connection, the 
Board has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board notes, as discussed above, that the Veteran was awarded 
a 100 percent disability rating for his service-connected 
posttraumatic stress disorder, which increase was made effective 
as of August 15, 2006.  As a 100 percent rating is the highest 
available rating for the Veteran's posttraumatic stress disorder, 
the Board will thus consider only the period prior to the 
effective date of the grant of the 100 percent disability rating 
in its consideration of the Veteran's rating claim.

On his January 2007 VA Form 9 (Appeal to Board of Veterans 
Appeals), the Veteran requested a hearing before a member of the 
Board sitting at the RO.  See 38 C.F.R. § 20.704(b) (2010).  
However, before a hearing could be scheduled, the Veteran 
withdrew the request for a hearing; this was done in writing in 
August 2008 correspondence sent to VA.  Accordingly, the Board 
finds that the request for hearing has been withdrawn, and the 
Board will proceed with his appeal.  38 C.F.R. § 20.704 (d) 
(2010).


FINDINGS OF FACT

1.  Chronic hearing loss was not demonstrated in service or 
within one year of separation from service; current hearing loss 
is not attributable to military service.

2.  For the period from January 27, 2005, to August 15, 2006, the 
Veteran's posttraumatic stress disorder was manifested by anxious 
mood, depression, panic attacks, and chronic sleep impairment 
that resulted in occupational and social impairment with 
occasional decrease in work efficiency.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder for the 
period from January 27, 2005, to August 15, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.130 (Diagnostic Code 9411) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision has been 
accomplished.  

In this respect, through March 2005 and March 2007 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the March 2005 and March 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2005 and March 
2007 notice letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
received such notice via letters sent in March 2006 and March 
2007.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

Regarding the Veteran's claim for a higher initial rating for his 
service-connected posttraumatic stress disorder (PTSD), the Board 
notes that VCAA notice is not required with respect to every 
issue raised by a claimant.  If, for example, a Veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and he 
files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a new 
VCAA notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of Section 5103(a) has been satisfied, and notice under 
its provisions has been satisfied).  The Board notes that after 
an appellant has filed a notice of disagreement as to the initial 
effective date or disability rating assigned-thereby initiating 
the appellate process-different, and in many respects, more 
detailed notice obligations arise, the requirements of which are 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.

In this case, the Veteran's claim for a higher initial rating for 
PTSD falls squarely within the pattern above.  Thus, no 
additional VCAA notice was required with respect to that issue.  
Furthermore, as to the initial rating claim, the Board finds the 
more detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in March 2005 
regarding his claim for service connection for PTSD.  Thereafter, 
the Veteran was notified in June 2005 that his claim for service 
connection for PTSD had been granted with an initial disability 
evaluation of 30 percent.  The notice included a copy of the RO's 
June 2005 rating decision.  In November 2007, following the 
Veteran's notice of disagreement with the June 2005 rating 
decision, the RO issued a statement of the case, and thereafter 
another rating decision specifically addressing his claim for a 
higher rating for his service-connected PTSD.  The 2007 rating 
decision set forth the specific rating criteria governing 
evaluation of PTSD and notified the Veteran that it was 
increasing the disability rating for his PTSD to 100 percent 
effective August 15, 2006.  In the rating decision, the RO 
notified the Veteran of the reasons behind the RO's award of an 
increased rating and its denial of even higher ratings.  In light 
of the foregoing, the Board finds that the administrative appeal 
process provided the Veteran with notice of the specific rating 
criteria, and it is apparent from the record that he understood 
those things relative to a claim for a higher rating.  The Board 
thus concludes that during the administrative appeal process the 
Veteran was provided the information necessary such that further 
action to provide additional notice would be merely duplicative 
of what has already transpired.  Consequently, the Board finds 
the more detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims on appeal.  The Veteran was given VA 
examinations in April 2005; reports of those examinations are of 
record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and document that the examiners 
conducted full audiological and psychological examination of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claims on appeal has been met. 38 C.F.R. § 
3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claims.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not indicate, 
existing records pertinent to the claims on appeal that need to 
be obtained.  Under these circumstances, the Board finds that VA 
has complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  If an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more during the one-year period following 
a Veteran's separation from active service, the condition may be 
presumed to have been incurred in service, notwithstanding that 
there is no in-service record of the disorder.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Furthermore, satisfactory lay or other evidence that an injury or 
disease was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010). 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court, in Hensley v. Brown, 5 Vet. App. 155 
(1993), indicated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the Veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that the 
Court's directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his hearing loss is related to 
his period of active service.  First, the Board notes that VA 
audiology examination conducted in April 2005 shows a current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  The Veteran served on active duty from April 1968 to 
April 1970.  His DD Form 214 indicates that his military 
occupational specialty was light weapons infantryman, and he was 
awarded, among other commendations, the Combat Infantryman Badge, 
confirming his service in combat.  Based on this evidence, the 
Board concedes the Veteran's exposure to acoustic trauma while on 
active duty.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as records of his post-service 
treatment at the Lexington VA Medical Center (VAMC) and with 
private treatment providers, as well as the report of VA 
audiological examination conducted in April 2005.  Review of the 
Veteran's service treatment records reflects that in January 
1968, at his entry onto active duty, audiological testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
20
LEFT
0
5
0
5
15

At the time of his separation from active duty, the Veteran's 
February 1970 report of medical examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  

Post-service medical records from the Lexington VAMC and from 
private treatment providers are silent as to any complaints of or 
treatment for complaints relating to the Veteran's hearing.  The 
record also contains report from an April 2005 VA audiological 
examination.  Report of that examination reflects that the VA 
audiologist reviewed the Veteran's claims file and conducted 
audiometric testing, which revealed bilateral hearing loss under 
38 C.F.R § 3.385.  The examiner noted the Veteran's contention 
that he had been exposed to noise from weapons fire, mortar fire, 
and shelling during service.  The examiner diagnosed the Veteran 
with sensorineural hearing loss bilaterally.  Acknowledging the 
Veteran's reported exposure to noise while in service, the 
examiner nevertheless concluded that it was not at least as 
likely as not that his current hearing loss resulted from the 
acoustic trauma he suffered in service.  She based her opinion on 
the Veteran's audiogram results at the time of his separation 
from service, which showed normal hearing bilaterally.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of service connection for hearing loss.  The Board concedes that 
VA examination confirms that the Veteran currently suffers from 
bilateral impaired hearing.  The Board further notes that, given 
his combat service, the Veteran's exposure to acoustic trauma 
while in service is conceded.  See 38 U.S.C.A. § 1154(b).  The 
Board concludes, however, that the greater weight of the evidence 
is against the claim of service connection.  Here, even conceding 
the Veteran's exposure to noise while in service, the VA examiner 
found no link between any current disability and military 
service.  In so concluding, the examiner specifically considered 
the Veteran's contention that his in-service noise exposure led 
to his hearing loss.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss was caused by this in-
service noise exposure.  In this regard, the Board notes, first, 
that it does not question that the Veteran was exposed to 
acoustic trauma in service.  Nor does the Board question that he 
presently suffers from hearing loss. However, in order for the 
Veteran's claim to be granted, the record would have to contain 
persuasive evidence linking the present disorder to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection.  Indeed, as noted above, the only medical 
opinion of record that speaks directly to the relationship 
between current disability and the Veteran's period of military 
service is an unfavorable one.  The Board further acknowledges 
that the Veteran's representative has contended that the 
Veteran's separation audiological examination was incomplete, as 
it did not record results at 3000 Hertz.  The representative also 
contends that the fact that the Veteran's separation audiogram 
results were lower than those of his entrance testing renders the 
separation test invalid.  However, the Board notes, first, that 
the Veteran's hearing was normal on both his entrance and 
separation audiograms, i.e., below 25 decibels at each tested 
frequency.  Further, the Board again points to the fact that the 
VA examiner considered both the Veteran's entrance and separation 
audiograms, including the missing 3000 Hertz measurements, in 
reaching the conclusions discussed above.  The Board is thus 
satisfied that the VA audiologist's opinion is adequate for 
deciding this appeal.  

The Board has considered the Veteran's contention that his 
hearing loss resulted from his time in service, and particularly 
to the acoustic trauma to which he was exposed while on active 
duty.  The Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion.  The Board notes that 
although the Veteran is competent to report symptoms, he does not 
have medical expertise and therefore cannot provide a competent 
opinion regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and expertise, 
the Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  Thus, 
while the Veteran is competent to report symptoms observable to a 
layperson, such as pain; a diagnosis that is later confirmed by 
clinical findings; or a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant a claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

As for the implied proposition that the Veteran has had hearing 
loss since service, the record does support such a notion.  (When 
the Veteran filed his original claim, he indicated that hearing 
loss began in 1969.)  The VA examiner's opinion, especially when 
viewed in the context of the separation examination showing 
normal hearing, directly contradicts the contention that the 
Veteran experienced chronic hearing loss as early as 1969.  The 
absence of any indication in the record until many years after 
service also supports the conclusion that the Veteran was not 
experiencing such a problem during service or shortly thereafter.  
Consequently, the Board finds that a claim of experiencing loss 
of acuity since 1969 is not credible.  (The Board recognizes that 
an acute symptom may have been noticed by the Veteran during 
service, but there is no evidence to support a claim of 
continuity.)

Because sensorineural hearing loss was not demonstrated for many 
years after service, the presumption of 38 U.S.C.A. § 1112 is not 
helpful to the Veteran.  Therefore, for the reasons set forth 
above, the preponderance of the evidence is against this claim.



B.  PTSD

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a June 2005 rating decision, the Veteran was assigned a 30 
percent initial disability rating for PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).  Under the General Rating 
Formula For Mental Disorders, to include PTSD, a 30 percent 
rating is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, self-
care, and conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  It is necessary to evaluate a disability from the 
point of view of the Veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2010).

Relevant medical evidence of record consists of VA examination 
conducted in April 2005, as well as records of ongoing treatment 
at the Lexington VAMC.  Records from the Veteran's ongoing VA 
treatment reflect that, for the period prior to August 15, 2006, 
the Veteran was seen regularly for complaints of panic attacks, 
nightmares, and trouble sleeping due to his PTSD.  At an April 
2005 VAMC treatment visit, the Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50 and was noted to 
complain of a "grouchy" mood and to have a restricted affect.  
At that time, he complained of nightmares and sleeping problems, 
as well as intrusive thoughts and detachment from others at his 
job.  These complaints were echoed in later VAMC treatment 
visits, although the Veteran was noted to have better sleep 
patterns and an improved mood in treatment notes dated in March 
2006 and June 2006.  

Report of the April 2005 VA examination reflects that the 
psychologist recorded the Veteran's complaints of nightmares and 
difficulty sleeping, as well as his complaints of feeling 
irritable and angry.  The examiner also noted the Veteran's 
complaints of experiencing intrusive thoughts related to his 
service, as well as avoidance and isolation at work, where he 
stated he had been having problems interacting with co-workers.  
The examiner noted that the Veteran had been married to his 
second wife for nearly 40 years, and that he had had a good 
relationship with his extended family, spending a great deal of 
time with his grandchildren.  The examiner further noted the 
Veteran's report that he had experienced some difficulties in his 
marriage but that he had been encouraged to seek treatment by his 
wife as a means of addressing these problems.  Mental status 
examination revealed a depressed mood and restricted affect.  The 
examiner noted that the Veteran's symptoms "do cause him some 
impairment in his occupational, marital and family relationships.  
This impairment appears mild to moderate at the present time."  
The examiner assigned a diagnosis of PTSD, with a Global 
Assessment of Functioning (GAF) score of 60.  In her discussion, 
the examiner emphasized that the Veteran's limitations in 
occupational functioning were "relatively minor" and consisted 
primarily of the Veteran's difficulty in getting along with co-
workers who teased him.  

In light of the above findings, the Board finds that, from 
January 27, 2005, to August 15, 2006, the Veteran's PTSD more 
nearly approximates a 30 percent rating.  In so concluding, the 
Board finds persuasive the April 2005 VA psychologist's report of 
examination, in which the Veteran reported that although he had 
difficulty sleeping due to nightmares and often isolated at work, 
he was able to maintain a strong relationship with his family, 
including his siblings, children, and grandchildren.  Similarly, 
although the Veteran reported some difficulties in his marriage, 
he reported that he was seeking treatment and thought it could 
help his marital relationship.  In addition, although noting that 
the Veteran complained of feeling depressed and often angry with 
his co-workers, the examiner noted that the Veteran felt "in 
control" of his anger.  She concluded that the Veteran had 
"some relatively minor" difficulty with occupational 
functioning but did not find that the Veteran suffered from panic 
attacks more than once a week, difficulty in understanding 
complex commands, or impaired judgment, speech, or abstract 
thinking.  These findings are echoed in the Veteran's ongoing 
VAMC treatment, notes from which document the Veteran's ongoing 
complaints of isolation at work and anxiety but an improving 
relationship with his wife, who encouraged him to seek treatment.  
The Board notes that these documented symptoms more closely align 
with the criteria for a 30 percent disability rating, discussed 
above.  

The Board has also considered but does not find that, for the 
period prior to August 15, 2006, the Veteran's PTSD at any time 
approximated a higher disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Here, the medical evidence does not 
reflect impairment causing reduced reliability and productivity, 
or deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board has also has 
considered but does not find that the Veteran's PTSD caused total 
social and occupational impairment for the period prior to August 
15, 2006.  Thus, it does not more nearly approximate a 50, 70, or 
100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In its analysis, the Board has considered the GAF scores assigned 
to the Veteran in the April 2005 VA examination and in the course 
of his VAMC treatment.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the interpretations 
of the score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Nevertheless, the GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board acknowledges that the Veteran has 
assigned GAF scores ranging from 50 to 60.  Here, the Board finds 
that the Veteran's GAF score of 60, assigned at the April 2005 VA 
examination, coincides with both his stated symptoms and with the 
rating of 30 percent assigned under the General Rating Formula 
For Mental Disorders.  The DSM-IV identifies scores in the range 
of 51-60 as "moderate symptoms" such as flat affect or moderate 
difficulty in social, occupation, or school functioning.  Scores 
in the range of 41-50 are identified as "serious symptoms" such 
as suicidal ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, occupational, 
or school functioning, such as having no friends or being unable 
to keep a job.  In this case, the Veteran has stated that he has 
a good relationship with his extended family, and has not been 
found to have symptoms such as suicidal ideation or obsessional 
rituals.  There is no evidence that his difficulty in social, or 
occupational functioning was found to be worse than "moderate" 
for the period prior to August 15, 2006.  Further, the Board 
reiterates that the Veteran's assigned GAF scores are not 
dispositive of the evaluation and must be considered in light of 
the actual symptoms of his disorder.  In this case, the Board has 
found that the Veteran's symptomatology, as discussed above, is 
appropriately compensated by the 30 percent rating awarded.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time prior to August 15, 2006, was the Veteran's 
PTSD shown to be so exceptional or unusual as to warrant referral 
to the Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for review for consideration of 
extra-schedular evaluation under the provisions of 38 U.S.C.A. § 
3.321(b)(1).  Here, for the period prior to August 15, 2006, 
there was an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected PTSD otherwise rendered 
impractical the application of the regular schedular standards.  
In particular, the Board notes that the Veteran reported in his 
April 2005 VA examination, as well as at multiple VAMC treatment 
visits, that he was having problems at work due to his PTSD 
symptomatology.  However, he remained gainfully employed for the 
entirety of the period prior to August 15, 2006.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The symptoms 
the Veteran experienced are those specifically contemplated by 
the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
a result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of extra-schedular evaluation is not warranted.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder for the period from January 27, 
2005, to August 15, 2006 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


